Order entered April 26, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00087-CV

     IN RE: AMERICAN HOMES FOR RENT PROPERTIES EIGHT, LLC, Relator

                  Original Proceeding from the County Court at Law No. 1
                                   Collin County, Texas
                           Trial Court Cause No. 001-01437-2015

                                            ORDER
       Based on the Court’s opinion of this date, we CONDITIONALLY GRANT relator’s

petition for writ of mandamus. We order the trial judge, the Honorable Corinne A. Mason, to

vacate her August 21, 2015, order abating this lawsuit pending a resolution of the district court

case styled Stephanie Woods, et al v. U.S. Bank, N.A., et al pending before the 219th Judicial

District Court of Collin County, Texas, Cause Number 219-02667-2015. Should the trial judge

fail to comply with this order, the writ will issue. We ORDER the trial judge to file with this

Court, within thirty (30) days of the date of this order, a certified copy of her order issued in

compliance with this order.

       We ORDER the real parties in interest Stephanie Woods and Southern Homes Solutions

LLC to bear the costs of this original proceeding.

                                                      /s/   DAVID EVANS
                                                            JUSTICE